Curia, per O’Neall, J.
In these cases this Court is satisfied with the decision below. To the reasons assigned below, it may be added, that to allow the junior executions to have the proceeds of the sale of the defendant’s property in the *83bauds of the sheriff, would defeat the lien of the plaintiff’s (Martin) judgment and execution, Such a result would be illegal and unjust.
The judgment and execution is for the penalty, and the plaintiff has the right to enforce his remedy, until he be paid the amount conditioned to be paid. When this is done he would be compelled to enter satisfaction, and then the junior executions would be entitled to come in, but not before.
The motion is dismissed.